Citation Nr: 0729340	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-11 815	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of traumatic 
injury, to include a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1957 to 
April 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board denied the claim on appeal by an February 2006 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an April 2007 Joint Motion for Court Remand (Joint 
Motion), the Court remanded this appeal for development in 
compliance with the Joint Motion.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).  
Here, the Court remanded the Board's February 2006 decision, 
finding that the decision as written precluded effective 
judicial review.  Therefore, the Board finds that its 
decision of February 21, 2006 failed to provide the veteran 
due process under the law.  

Accordingly, in order to prevent prejudice to the veteran, 
the February 2006 Board decision must be vacated, and a new 
decision regarding the issues will be entered as if the 
portion of the Board decision addressing the issues had never 
been issued.



ORDER

The February 21, 2006 Board decision is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



